Order so far as appealed from reversed on the facts as to the matter of a separate trial, without costs on this appeal to any party, and motion granted without costs directing a separate trial of issue of release, satisfaction and discharge, and as to the matter of examination, inspection of books, etc., order modified by staying such examination and inspection until the determination of such separate issue, with leave to move to modify this stay in case the allegations of reply show the necessity for such examination, and as so modified affirmed. All concur. (The order granted an examination before trial and denied a separate trial of certain issues.) Present— Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.